


Exhibit 10.1

CONFORMED COPY

LOGO [g227867.jpg]

CREDIT AGREEMENT

dated as of June 4, 2004

among

THE ALLSTATE CORPORATION
ALLSTATE INSURANCE COMPANY
ALLSTATE LIFE INSURANCE COMPANY,
as Borrowers

The Lenders Party Hereto

JPMORGAN CHASE BANK,
as Syndication Agent

BANK OF AMERICA, N.A., CITIBANK, N.A.
and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agents

and

THE BANK OF NEW YORK,
as Administrative Agent

--------------------------------------------------------------------------------

BNY CAPITAL MARKETS, INC. and J.P. MORGAN SECURITIES INC.,
as Co-Lead Arrangers and Joint Book Runners

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104-3300

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1.    DEFINITIONS   1   Section 1.1   Defined Terms   1   Section 1.2  
Classification of Loans and Borrowings   12   Section 1.3   Terms Generally   12
  Section 1.4   Accounting Terms; GAAP and Statutory Accounting Principles   13
ARTICLE 2.    THE CREDITS
 
13   Section 2.1   Commitments   13   Section 2.2   Loans and Borrowings   13  
Section 2.3   Requests for Borrowings   14   Section 2.4   Funding of Borrowings
  15   Section 2.5   Termination, Reduction and Increase of Commitments   15  
Section 2.6   Repayment of Loans; Evidence of Debt   17   Section 2.7  
Prepayment of Loans   17   Section 2.8   Payments Generally; Pro Rata Treatment;
Sharing of Setoffs   18
ARTICLE 3.    INTEREST, FEES, YIELD PROTECTION, ETC.
 
19   Section 3.1   Interest   19   Section 3.2   Interest Elections Relating to
Borrowings   20   Section 3.3   Fees   21   Section 3.4   Alternate Rate of
Interest   22   Section 3.5   Increased Costs; Illegality   22   Section 3.6  
Break Funding Payments   24   Section 3.7   U.S. Taxes   24   Section 3.8  
Mitigation Obligations   25
ARTICLE 4.    REPRESENTATIONS AND WARRANTIES
 
26   Section 4.1   Corporate Existence; Subsidiaries   26   Section 4.2  
Corporate and Governmental Authorization; No Contravention   26   Section 4.3  
Binding Effect   27   Section 4.4   Financial Information   27   Section 4.5  
Litigation   27   Section 4.6   Compliance with ERISA   28   Section 4.7  
Environmental Matters   28   Section 4.8   Taxes   28   Section 4.9   Full
Disclosure   28   Section 4.10   Investment Company Act   29   Section 4.11  
Federal Reserve Regulations   29
ARTICLE 5.    CONDITIONS
 
29   Section 5.1   Effective Date   29   Section 5.2   Each Credit Event   30
ARTICLE 6.    COVENANTS
 
30   Section 6.1   Financial Statements and Other Information   31   Section 6.2
  Maintenance of Property   33   Section 6.3   Conduct of Business and
Maintenance of Existence   33   Section 6.4   Compliance with Laws   33  
Section 6.5   Negative Pledge   34


i

--------------------------------------------------------------------------------



  Section 6.6   Consolidations, Mergers and Sales of Assets   34   Section 6.7  
Use of Proceeds   35   Section 6.8   Ratio of Consolidated Total Debt to
Consolidated Total Capital   35
ARTICLE 7.    GUARANTEE
 
35   Section 7.1   Guarantee   35   Section 7.2   Obligations Unconditional   35
  Section 7.3   Reinstatement   36   Section 7.4   Subrogation   36  
Section 7.5   Remedies   37   Section 7.6   Continuing Guarantee   37
ARTICLE 8.    EVENTS OF DEFAULT
 
37
ARTICLE 9.    THE ADMINISTRATIVE AGENT
 
39
ARTICLE 10.    MISCELLANEOUS
 
40   Section 10.1   Notices   40   Section 10.2   Waivers; Amendments   41  
Section 10.3   Expenses; Indemnity; Damage Waiver   42   Section 10.4  
Successors and Assigns   43   Section 10.5   Survival   44   Section 10.6  
Counterparts; Integration; Effectiveness   45   Section 10.7   Severability   45
  Section 10.8   Right of Setoff   45   Section 10.9   Governing Law;
Jurisdiction; Consent to Service of Process   46   Section 10.10   WAIVER OF
JURY TRIAL   46   Section 10.11   Headings   46   Section 10.12   Interest Rate
Limitation   47   Section 10.13   Confidentiality   47
SCHEDULES:
 
 
Schedule 2.1
 
List of Commitments
 
  Schedule 4.1   List of Wholly-Owned Subsidiaries, Material Subsidiaries and
Listed Insurance Subsidiaries    
EXHIBITS:
 
 
Exhibit A
 
Form of Assignment and Acceptance
 
  Exhibit B   Form of Opinion of Internal Counsel to the Borrowers     Exhibit
B-1   Form of Opinion of Special New York Counsel to the Borrowers     Exhibit C
  Form of Note     Exhibit D   Form of Increase Supplement    

ii

--------------------------------------------------------------------------------



        CREDIT AGREEMENT, dated as of June 4, 2004, among THE ALLSTATE
CORPORATION, ALLSTATE INSURANCE COMPANY, ALLSTATE LIFE INSURANCE COMPANY, the
LENDERS party hereto, JPMORGAN CHASE BANK, as Syndication Agent, BANK OF
AMERICA, N.A., CITIBANK, N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agents, and THE BANK OF NEW YORK, as Administrative Agent.

        The parties hereto agree as follows:

ARTICLE 1.    DEFINITIONS

        Section 1.1    Defined Terms    

        As used in this Credit Agreement, the following terms have the meanings
specified below:

        "ABR", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

        "Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

        "Administrative Agent" means BNY, in its capacity as administrative
agent for the Lenders hereunder.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        "Agents" means, collectively, the Administrative Agent, the Syndication
Agent and the Documentation Agents.

        "Agreement Date" means the first date appearing in this Credit
Agreement.

        "Allstate Corp." means The Allstate Corporation, a Delaware corporation.

        "Allstate Insurance" means Allstate Insurance Company, an Illinois
insurance company.

        "Allstate Life" means Allstate Life Insurance Company, an Illinois
insurance company.

        "Alternate Base Rate" means, for any day, a rate per annum equal to the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the

--------------------------------------------------------------------------------



Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

        "Applicable Facility Fee Percentage" means at all times during which the
applicable Pricing Level set forth below is in effect, the percentage set forth
in the following table under the heading "Facility Fee Percentage" next to such
Pricing Level, in each case subject to the provisos set forth below:

Pricing Level


--------------------------------------------------------------------------------

  Facility Fee
Percentage

--------------------------------------------------------------------------------

  Pricing Level I   0.060 % Pricing Level II   0.070 % Pricing Level III   0.080
% Pricing Level IV   0.100 % Pricing Level V   0.150 % Pricing Level VI   0.250
%

        Changes in the Applicable Facility Fee Percentage resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the S&P Rating or Moody's Rating, as the case may be. Notwithstanding
anything herein to the contrary, in the event of a split in the S&P Rating and
Moody's Rating that would otherwise result in the application of more than one
Pricing Level (had the provisions regarding the applicability of other Pricing
Levels contained in the definitions thereof not been given effect), then the
Applicable Facility Fee Percentage shall be determined using, in the case of a
split by one rating category, the higher Pricing Level, and in the case of a
split by more than one rating category, the Pricing Level that is one level
lower than the Pricing Level within which the higher of the two rating
categories would otherwise fall.

        "Applicable Margin" means at all times during which the applicable
Pricing Level set forth below is in effect: (i) with respect to Eurodollar
Borrowings, the percentage set forth in the following table under the heading
"Eurodollar Margin" next to such Pricing Level, and (ii) with respect to
Utilization Fees, the percentage set forth in the following table under the
heading "Utilization Fee" next to such Pricing Level, in each case subject to
the provisos set forth below:

Pricing Level


--------------------------------------------------------------------------------

  Eurodollar Margin

--------------------------------------------------------------------------------

  Utilization Fee

--------------------------------------------------------------------------------

  Pricing Level I   0.140 % 0.050 % Pricing Level II   0.180 % 0.050 % Pricing
Level III   0.220 % 0.100 % Pricing Level IV   0.250 % 0.125 % Pricing Level V  
0.350 % 0.150 % Pricing Level VI   0.550 % 0.200 %

        Changes in the Applicable Margin resulting from a change in the Pricing
Level shall become effective on the effective date of any change in the S&P
Rating or Moody's Rating, as the

2

--------------------------------------------------------------------------------



case may be. Notwithstanding anything herein to the contrary, in the event of a
split in the S&P Rating and Moody's Rating that would otherwise result in the
application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Margin shall be determined using, in the
case of a split by one rating category, the higher Pricing Level, and in the
case of a split by more than one rating category, the Pricing Level that is one
level lower than the Pricing Level within which the higher of the two rating
categories would otherwise fall.

        "Approved Fund" means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

        "Assignment and Acceptance" means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

        "Availability Period" means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

        "BNY" means The Bank of New York and its successors.

        "Benefit Arrangement" means an employee benefit plan within the meaning
of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which
is maintained or otherwise contributed to by any member of the ERISA Group.

        "Board" means the Board of Governors of the Federal Reserve System of
the United States of America.

        "Borrowers" means, collectively, the Company and the Subsidiary
Borrowers.

        "Borrowing" means Loans to the same Borrower of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

        "Borrowing Request" means a request by the Company (on its own behalf or
on behalf of a Subsidiary Borrower) for a Borrowing in accordance with
Section 2.3.

        "Business Day" means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

        "Change in Control" means that (i) any "person" (as such term is used in
Sections 13(d) and 14(d) the Exchange Act but excluding any profit-sharing or
pension plan operated for the benefit of employees of the Company or its
Affiliates), is or becomes the "beneficial owner" (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
"beneficial ownership" of all shares that such person has the right to acquire
without condition (other than the passage of time) whether such rights are
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the common stock of the Company on a

3

--------------------------------------------------------------------------------



fully-diluted basis, (ii) Persons ("Existing Directors") who are directors of
the Company on the Agreement Date plus Persons ("Nominated Directors") nominated
by Persons who constitute at least a majority of the board of directors of the
Company on the Agreement Date (or any combination of Existing Directors,
Nominated Directors and Persons nominated by a majority of Existing Directors
and Nominated Directors) shall cease to constitute at least a majority of the
members of the board of directors of the Company or (iii) the failure of the
Company to own, directly or indirectly, beneficially and of record, 100% of the
aggregate ordinary voting power and economic interests represented by the issued
and outstanding equity securities of each Subsidiary Borrower on a fully diluted
basis.

        "Commitment" means, with respect to each Lender, the commitment of such
Lender to make Loans hereunder in an aggregate outstanding amount not exceeding
the amount of such Lender's Commitment as set forth on Schedule 2.1, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Commitment, as applicable, as such commitment may be reduced or increased from
time to time pursuant to Section 2.5 or pursuant to assignments by or to such
Lender pursuant to Section 10.4. The initial aggregate amount of the Commitments
on the Agreement Date is $1,000,000,000.

        "Company" means Allstate Corp.

        "Confidential Information" has the meaning assigned to such term in
Section 10.13.

        "Consolidated Subsidiary" means, at any date, any Subsidiary or other
Person, the accounts of which are consolidated with those of the Company in its
consolidated financial statements as of such date.

        "Consolidated Total Assets" means, at any date, the total assets of the
Company and its Consolidated Subsidiaries at such date determined on a
consolidated basis in accordance with GAAP, excluding assets of Variable
Interest Entities to the extent that any Debt thereof is excluded pursuant to
clause (c) of the proviso in the definition of Debt.

        "Consolidated Total Capital" means, at any date, the sum of (i) the
aggregate shareholders' equity for the Company and its Consolidated Subsidiaries
(determined in accordance with GAAP as in effect on the Agreement Date or as
otherwise applicable pursuant to Section 1.4), provided that in any event
unrealized gains or losses in respect of debt securities (as otherwise required
by Statement of Financial Accounting Standards No. 115) shall be excluded in
determining Consolidated Total Capital, plus (ii) 50% of the liabilities
recorded on the Company's financial statements related to the Trust Preferred
Securities, plus (iii) Consolidated Total Debt at such date.

        "Consolidated Total Debt" means, at any date, all Debt of the Company
and its Consolidated Subsidiaries at such date determined on a consolidated
basis in accordance with GAAP.

        "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms "Controlling" and "Controlled" have meanings correlative thereto.

        "Credit Parties" means the Agents and the Lenders.

        "Debt" of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money properly recordable as a liability
on the financial statements of such

4

--------------------------------------------------------------------------------



Person, (ii) all obligations of such Person, properly recordable as a liability
on the financial statements of such Person, evidenced by bonds, debentures,
notes, or other similar instruments (but excluding 100% of any liabilities
recorded on such Person's financial statements related to the Trust Preferred
Securities), (iii) all obligations of such Person to pay the deferred purchase
price of property except trade accounts payable arising in the ordinary course
of business, (iv) the net present value of future minimum lease payments under
capital leases, (v) all direct recourse payment obligations of such Person in
respect of any accounts receivable sold by such Person, (vi) the aggregate
liquidation preference of all preferred securities that are mandatorily
redeemable, exchangeable or convertible into debt at the option of the holder or
redeemable at the option of the holder, (vii) 50% of the liabilities recorded on
such Person's financial statements related to the Trust Preferred Securities,
(viii) all Debt (as defined in clauses (i) through (vii) above) of others to the
extent secured by a Lien on any asset of such Person, whether or not such Debt
is assumed by such Person, and (ix) all Debt (as defined in clauses (i) through
(viii) above) of others to the extent Guaranteed by such Person; provided that
Debt shall not include (a) insurance policies or other instruments sold in the
ordinary course of such Person's insurance business, (b) liabilities in respect
of Securities Transactions, (c) liabilities recorded on the financial statements
of such Person in connection with the consolidation of a Variable Interest
Entity under Financial Accounting Standards Board Interpretation No. 46R if the
satisfaction of such liabilities is limited to the assets of the Variable
Interest Entity, and (d) the first $100,000,000 of liabilities that would
otherwise constitute "Debt" under clauses (viii) and (ix) above.

        "Default" means any event or condition which constitutes an Event of
Default or that upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        "Documentation Agents" means Bank of America, N.A., Citibank, N.A. and
Wachovia Bank, National Association, in their capacity as documentation agents
for the Lenders hereunder.

        "dollars" or "$" refers to lawful money of the United States of America.

        "EDGAR" means the Electronic Data Gathering, Analysis, and Retrieval
system maintained by the Securities and Exchange Commission.

        "Effective Date" means the date on which the conditions specified in
Section 5.1 are satisfied (or waived in accordance with Section 10.2).

        "Eligible Institution" means (i) any commercial bank, investment bank,
trust company, banking association, financial institution, mutual fund, pension
fund or any Approved Fund or (ii) any Lender or any Affiliate or any Approved
Fund of such Lender, provided that an insurance company shall not, under any
circumstance, constitute an Eligible Institution.

        "Environmental Laws" means any and all federal, state and local
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or other governmental restrictions relating to the
protection of the environment or to emissions, discharges or releases of
pollutants, contaminants, petroleum or petroleum products, chemical or
industrial, toxic or hazardous substances or wastes into the environment or
otherwise relating to the generation, processing, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes, or the clean-up or other remediation thereof, and when such term is used
in reference to the Company and its Subsidiaries, it shall apply to their direct
activities and not activities covered under insurance policies or other
instruments sold, underwritten or reinsured by them.

5

--------------------------------------------------------------------------------



        "ERISA" means the Employee Retirement Income Security Act of 1974.

        "ERISA Group" means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Internal Revenue Code.

        "Eurodollar", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

        "Event of Default" has the meaning assigned to such term in Article 8.

        "Exchange Act" means the Securities Exchange Act of 1934.

        "Existing Credit Agreements" means, collectively, (i) the Credit
Agreement (Five Year Facility), dated as of June 8, 2001, among Allstate Corp.,
Allstate Insurance, Allstate Life, the lenders party thereto, Bank of America,
N.A., The Chase Manhattan Bank, Citibank, N.A. and Wachovia Bank, N.A., as
syndication agents, and The Bank of New York, as administrative agent, and
(ii) the 364-Day Credit Agreement, dated as of June 8, 2001, among Allstate
Corp., Allstate Insurance, Allstate Life, the lenders party thereto, Bank of
America, N.A., The Chase Manhattan Bank, Citibank, N.A. and Wachovia Bank, N.A.,
as syndication agents, and The Bank of New York, as administrative agent.

        "Facility Fee" has the meaning assigned to such term in Section 3.3(a).

        "Federal Funds Effective Rate" means, for any day, a rate per annum
(expressed as a decimal, rounded upwards, if necessary, to the next higher 1/100
of 1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Effective
Rate for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.

        "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

        "GAAP" means generally accepted accounting principles in effect from
time to time in the United States of America.

        "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        "Guarantee" by any Person means any obligation, contingent or otherwise,
of such Person directly or indirectly guaranteeing any Debt (as defined in
clauses (i) through (viii) of the

6

--------------------------------------------------------------------------------



definition of Debt) of any other Person or in any manner providing for the
payment of any such Debt of any other Person or otherwise protecting the holder
of such Debt against loss (whether by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay or otherwise), provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The term "Guarantee" used as a verb has a
correlative meaning.

        "Guaranteed Obligations" has the meaning assigned to such term in
Section 7.1

        "Increase Supplement" means an increase supplement in the form of
Exhibit D.

        "Indemnitee" has the meaning assigned to such term in Section 10.3(b).

        "Insurance Company" means Allstate Insurance, Allstate Life, and any
other Subsidiary that is an insurance company.

        "Interest Election Request" means a request by the Company (on behalf of
the applicable Borrower) to convert or continue a Borrowing in accordance with
Section 3.2.

        "Interest Payment Date" means (i) with respect to any ABR Loan, the last
day of each March, June, September and December, (ii) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Eurodollar Loan is a part and, in the case of a Eurodollar Loan
with an Interest Period of more than three months' duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months'
duration after the first day of such Interest Period, and (iv) as to all Loans,
the Maturity Date.

        "Interest Period" means the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Company (on behalf of
the applicable Borrower) may elect, provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

        "Internal Revenue Code" means the Internal Revenue Code of 1986.

        "Lenders" means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

        "LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest per annum as determined by the
Administrative Agent, equal to the rate, as reported by BNY to the
Administrative Agent, quoted by BNY to leading banks in the London interbank
market as the rate at which BNY is offering dollar deposits in an amount
approximately equal to its ratable share of such Eurodollar Borrowing for dollar
deposits with a maturity comparable

7

--------------------------------------------------------------------------------



to such Interest Period at approximately 10:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

        "Lien" of any Person means (i) any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of any asset recorded as
such on the financial statements of such Person or (ii) the interest of a vendor
or lessor under any conditional sales agreement, capital lease or other title
retention agreement relating to any asset recorded as such on the financial
statements of such Person.

        "Listed Insurance Subsidiary" means any company identified on
Schedule 4.1 as an insurance company and any Subsidiary into which such company
shall merge or consolidate or to which such company shall sell or transfer all
or any substantial portion of its property and assets, in a transaction
described in Section 6.6(b).

        "Loan" means a Loan referred to in Section 2.1 and made pursuant to
Section 2.4.

        "Loan Documents" means this Credit Agreement and the Notes.

        "Margin Stock" has the meaning assigned to such term in Regulation U.

        "Material Adverse Effect" means a material adverse effect on (i) the
business, financial position or results of operations of the Company and its
Consolidated Subsidiaries, (ii) the ability of any Borrower to perform any of
its obligations under any Loan Document or (iii) the rights of or benefits
available to any Credit Party under any Loan Document.

        "Material Plan" means at any time any Plan or Plans having aggregate
Unfunded Liabilities in excess of $75,000,000.

        "Material Subsidiary" means, collectively, (i) the Subsidiary Borrowers
and (ii) any other Subsidiary which, as of the last day of the most recently
completed fiscal quarter, satisfies any one or more of the following three
tests: (a) the Company and the other Subsidiaries' investments in and advances
to such Subsidiary exceed 10% of Consolidated Total Assets, (b) the Company and
the other Subsidiaries' proportionate share of Consolidated Total Assets (after
intercompany eliminations and net of the effect of intercompany reinsurance)
consisting of the property of such Subsidiary exceeds 10% of Consolidated Total
Assets or (c) the Company and the other Subsidiaries' equity in the income (not
to include losses) from continuing operations before income taxes, extraordinary
items and the cumulative effect of a change in accounting principle of such
Subsidiary exceeds 10% of the income (to include losses) from continuing
operations before income taxes, extraordinary items and the cumulative effect of
a change in accounting principle of the Company and the Subsidiaries determined
on a consolidated basis in accordance with GAAP.

        "Maturity Date" means June 4, 2009.

        "Moody's Rating" means at any time, the then current rating (including
the failure to rate) by Moody's Investors Service, Inc. (or any successor
thereto) of the Company's senior unsecured, unguaranteed long term debt.

        "Multiemployer Plan" means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made

8

--------------------------------------------------------------------------------



contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five-year period.

        "Non-Material Subsidiary Plan" means at any time any Plan or Plans
established or maintained by a Subsidiary (other than a Subsidiary Borrower)
having aggregate Unfunded Liabilities less than $25,000,000.

        "Note" means, with respect to each Lender, a promissory note evidencing
such Lender's Loans to a Borrower payable to the order of such Lender (or, if
required by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit C.

        "Obligations" means (i) the due and punctual payment of (a) principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, commissions, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company and the Subsidiary Borrowers to
the Credit Parties, or that are otherwise payable to any Credit Party, under the
Loan Documents and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Company and the Subsidiary
Borrowers under or pursuant to the Loan Documents.

        "Participant" has the meaning assigned to such term in Section 10.4(e).

        "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        "Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

        "Pricing Level" means Pricing Level I, Pricing Level II, Pricing
Level III, Pricing Level IV, Pricing Level V, or Pricing Level VI, as the
context may require.

        "Pricing Level I" means, any time when (i) no Event of Default has
occurred and is continuing, and (ii) the S&P Rating is AA- (or any successor
rating) or higher or the Moody's Rating is Aa3 (or any successor rating) or
higher.

        "Pricing Level II" means, any time when (i) no Event of Default has
occurred and is continuing, (ii) the S&P Rating is A+ (or any successor rating)
or higher, or the Moody's Rating is A1 (or any successor rating) or higher and
(iii) Pricing Level I does not apply.

9

--------------------------------------------------------------------------------



        "Pricing Level III" means, any time when (i) no Event of Default has
occurred and is continuing, (ii) the S&P Rating is A (or any successor rating)
or higher, or the Moody's Rating is A2 (or any successor rating) or higher and
(iii) and neither Pricing Level I nor II is applicable.

        "Pricing Level IV" means, any time (i) no Event of Default has occurred
and is continuing, (ii) the S&P Rating is BBB+ (or any successor rating) or
higher, or the Moody's Rating is Baa1 (or any successor rating) or higher and
(iii) and Pricing Levels I, II, and III are not applicable.

        "Pricing Level V" means, any time when (i) no Event of Default has
occurred and is continuing, (ii) the S&P Rating is BBB- (or any successor
rating) or higher, or the Moody's Rating is Baa3 (or any successor rating) or
higher and (iii) and Pricing Levels I, II, III and IV are not applicable.

        "Pricing Level VI" means, any time when none of Pricing Levels I, II,
III IV and V are applicable.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by BNY as its prime commercial lending rate at its principal
office in New York City; each change in the Prime Rate being effective from and
including the date such change is publicly announced as being effective. The
Prime Rate is not intended to be lowest rate of interest charged by BNY in
connection with extensions of credit to borrowers.

        "Register" has the meaning assigned to such term in Section 10.4(c).

        "Regulation D" means Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

        "Regulation T" means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

        "Regulation U" means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

        "Regulation X" means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

        "Regulatory Change" means (i) the adoption of any law, rule or
regulation after the Agreement Date, (ii) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Agreement Date or (iii) compliance by any Credit Party (or,
for purposes of Section 3.5(b), by any lending office of such Credit Party or by
such Credit Party's holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Agreement Date.

        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

        "Required Lenders" means, at any time, Lenders having Commitments
representing more than 50% of the total Commitments or, if the Commitments shall
have terminated, Lenders having outstanding Loans representing more than 50% of
the aggregate outstanding principal balance of the Loans of all Lenders.

10

--------------------------------------------------------------------------------



        "Securities Transaction" means any securities lending transaction,
reverse repurchase transaction or dollar roll transaction or similar transaction
that an Illinois insurance company would be permitted to engage in under
applicable Illinois insurance investment law and that would be accounted for as
a secured borrowing in accordance with Statement of Financial Accounting
Standards No. 140, "Accounting for Transfers and Servicing of Financial Assets
and Extinguishments of Liabilities" and related official interpretations thereof
by the Financial Accounting Standards Board or any successor thereto.

        "S&P Rating" means at any time, the then current rating (including the
failure to rate) by Standard & Poor's Ratings Group, a division of The
McGraw-Hill Companies (or any successor thereto) of the Company's senior
unsecured, unguaranteed long term debt.

        "Statutory Accounting Principles" means the rules and procedures
prescribed or permitted by the relevant state of domicile for determining an
insurer's financial condition or results of operation for statutory purposes.

        "Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

        "Statutory Statement" means, for any Insurance Company, for each fiscal
year of such Insurance Company, the most recent annual statement, prepared in
accordance with Statutory Accounting Principles, required to be filed with the
appropriate regulatory authority and, for each fiscal quarter of such Insurance
Company, the quarterly statement required by Section 6.1(e), which quarterly
statement shall be prepared in accordance with Statutory Accounting Principles.

        "Subsidiary" means, at any date, any corporation, limited liability
company, partnership, association or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.

        "Subsidiary Borrowers" means Allstate Insurance and Allstate Life.

        "Syndication Agent" means JPMorgan Chase Bank, in its capacity as
syndication agent for the Lenders hereunder.

        "Total Credit Exposure" means, with respect to any Lender at any time,
such Lender's Commitment, or, if the Commitments shall have terminated, the
outstanding principal balance of such Lender's Loans.

11

--------------------------------------------------------------------------------



        "Transactions" means (i) the execution, delivery and performance by each
Borrower of each Loan Document to which it is a party, (ii) the borrowing of the
Loans and (iii) the use of the proceeds of the Loans.

        "Trust Preferred Securities" means the mandatorily redeemable preferred
securities issued by Allstate Financing II, a subsidiary trust of the Company,
and described as the 7.83% Capital Securities, due 2045, in the Company's
December 31, 2003 financial statements.

        "Type", when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

        "Unfunded Liabilities" means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan
exceeds (ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

        "U.S. Taxes" means any present or future tax, assessment or other charge
or levy imposed by or on behalf of the United States of America or any taxing
authority thereof or therein.

        "Utilization Fee" has the meaning assigned to such term in
Section 3.3(b).

        "Utilization Fee Applicability Day" means any day on which the sum of
the aggregate outstanding principal amount of the Loans of all Lenders is
greater than 50% of the sum of the Commitments of all Lenders on such day.

        "Variable Interest Entity" means an entity defined as a Variable
Interest Entity under Financial Accounting Standards Board Interpretation
No. 46R.

        "Wholly-Owned Subsidiary" of a given Person means any Person, all of the
shares of capital stock or other ownership interests of which (except directors'
qualifying shares) are at the time directly or indirectly owned by the given
Person or one or more other Wholly-Owned Subsidiaries or by the given Person and
one or more other Wholly-Owned Subsidiaries.

        Section 1.2    Classification of Loans and Borrowings    

        For purposes of this Credit Agreement, Loans may be classified and
referred to by Type (e.g., a "Eurodollar Loan"). Borrowings may also be
classified and referred to by Type (e.g., a "Eurodollar Borrowing").

        Section 1.3    Terms Generally    

        The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as

12

--------------------------------------------------------------------------------



referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, (ii) any definition of or reference
to any law shall be construed as referring to such law as from time to time
amended and any successor thereto and the rules and regulations promulgated from
time to time thereunder, (iii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iv) the words
"herein", "hereof" and "hereunder", and words of similar import, shall be
construed to refer to this Credit Agreement in its entirety and not to any
particular provision hereof, (v) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Credit Agreement, (vi) any reference herein
to a fiscal year or fiscal quarter shall be construed to refer to a fiscal year
or fiscal quarter of the Company, and (vii) the words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

        Section 1.4    Accounting Terms; GAAP and Statutory Accounting
Principles    

        Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP as in
effect on the Agreement Date. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Credit
Agreement, the Company may elect to (i) compute any such ratio or requirement in
accordance with GAAP as amended or (ii) continue to compute any such ratio or
requirement in accordance with GAAP prior to such change therein, provided that,
if the Company elects to continue to compute any such ratio or requirement in
accordance with GAAP prior to such change therein, the Company shall provide the
Administrative Agent and the Lenders financial statements and other documents
required under this Credit Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

ARTICLE 2.    THE CREDITS

        Section 2.1    Commitments    

        Subject to the terms and conditions set forth herein, each Lender agrees
to make Loans to any Borrower in dollars from time to time during the
Availability Period in an aggregate principal amount as to all Borrowers that
will not result in the aggregate outstanding principal amount of such Lender's
Loans to all Borrowers exceeding such Lender's Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Loans.

        Section 2.2    Loans and Borrowings    

        (a)   Each Loan made to a Borrower shall be made as part of a Borrowing
consisting of Loans made by the Lenders to such Borrower ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several, and no
Lender shall be responsible for any other Lender's failure to make Loans as
required.

        (b)   Subject to Section 3.4, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans, in each case as the Company (on behalf of the
applicable Borrower) may request in accordance herewith. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any

13

--------------------------------------------------------------------------------



exercise of such option shall not affect the obligation of such Borrower to
repay such Loan in accordance with the terms of this Credit Agreement.

        (c)   At the commencement of each Interest Period for any Eurodollar
Borrowing made to a Borrower, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000. At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that integral multiple of $1,000,000 and not less than $5,000,000,
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of six Eurodollar Borrowings outstanding to all
Borrowers.

        (d)   Notwithstanding any other provision of this Credit Agreement, the
Company (on behalf of the applicable Borrower) shall not be entitled to request,
or to elect to convert or continue, any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

        Section 2.3    Requests for Borrowings    

        (a)   To request a Borrowing, the Company (on behalf of the applicable
Borrower) shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurodollar Borrowing, not later than 10:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent signed by the Company (on behalf of the
applicable Borrower). Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.2:

          (i)  the identity of the Borrower;

         (ii)  the aggregate amount of the requested Borrowing;

        (iii)  the date of such Borrowing, which shall be a Business Day;

        (iv)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

         (v)  in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term "Interest Period"; and

        (vi)  the location and number of the applicable Borrower's account to
which funds are to be disbursed.

        (b)   If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Company
(on behalf of the applicable Borrower) shall be deemed to have selected an
Interest Period of one month's duration. Promptly following receipt of a
Borrowing

14

--------------------------------------------------------------------------------



Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender's Loan to be
made as part of the requested Borrowing.

        Section 2.4    Funding of Borrowings    

        (a)   Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Subject to
Section 5.2, the Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting or otherwise transferring the amounts
so received, in like funds, to the account of such Borrower as specified in the
Borrowing Request pursuant to Section 2.3(a)(vi) and designated by the Company
(on behalf of such Borrower) in the applicable Borrowing Request.

        (b)   Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section,
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of
such Borrower, the interest rate that would be otherwise applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing.

        Section 2.5    Termination, Reduction and Increase of Commitments    

        (a)   Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

        (b)   The Company may at any time terminate, or from time to time
reduce, the Commitments, provided that (i) the Company shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.7, the aggregate outstanding principal
amount of all Lenders' Loans would exceed the total Commitments and (iii) each
such reduction shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000.

        (c)   Upon the occurrence of a Change in Control, the Commitments shall
automatically terminate and the outstanding principal amount of, and the accrued
interest on, the Loans and all other amounts payable by the Borrowers hereunder
and under the Notes (including any amounts payable under Section 3.6) shall
forthwith be due and payable.

        (d)   Provided that at the time of and immediately after giving effect
thereto, no Default shall exist and be continuing, the Company may at any time
and from time to time, at its sole

15

--------------------------------------------------------------------------------



cost, expense and effort, request any one or more of the Lenders to increase its
Commitment (the decision to increase the Commitment of a Lender to be within the
sole and absolute discretion of such Lender), or any other Person reasonably
satisfactory to the Administrative Agent to provide a new Commitment, by
submitting to the Administrative Agent an Increase Supplement duly executed by
each Borrower and each such Lender or other Person, as the case may be. If such
Increase Supplement is in all respects reasonably satisfactory to the
Administrative Agent, it shall execute such Increase Supplement and deliver a
copy thereof to the Company and each such Lender or other Person, as the case
may be. Upon execution and delivery of such Increase Supplement by the
Administrative Agent, (i) in the case of each such Lender, its Commitment shall
be increased to the amount set forth in such Increase Supplement and (ii) in the
case of each such other Person, such other Person shall become a party hereto
and have the rights and obligations of a Lender under the Loan Documents and its
Commitment shall be as set forth in such Increase Supplement; provided, however,
that:

        (A)  immediately after giving effect thereto, the sum of all increases
in the aggregate Commitments made pursuant to this Section 2.5(d) shall not
exceed $500,000,000;

        (B)  each such increase shall be in an amount not less than $50,000,000
or such amount plus an integral multiple of $10,000,000;

        (C)  if Loans would be outstanding immediately after giving effect to
any such increase, then simultaneously with such increase (1) each such
increasing Lender, each such other Person and each other Lender having a
Commitment shall be deemed to have entered into a master assignment and
acceptance agreement, in form and substance substantially similar to Exhibit A,
pursuant to which each such other Lender shall have assigned to each such
increasing Lender and each such other Person a portion of its Loans necessary to
reflect proportionately the Commitments as adjusted in accordance with this
subsection (d), and (2) in connection with such assignment, each such increasing
Lender and each such other Person shall pay to the Administrative Agent, for the
account of each such other Lender, such amount as shall be necessary to reflect
the assignment to it of Loans, and in connection with such master assignment
each such other Lender may treat the assignment of Eurodollar Borrowings as a
prepayment of such Eurodollar Borrowings for purposes of Section 3.6; and

        (D)  each such other Person shall have delivered to the Administrative
Agent and the Company all forms, if any, that are required to be delivered by
such other Person pursuant to Section 3.7(c).

        (e)   The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Each reduction, and any termination, of the Commitments shall be permanent and
each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

16

--------------------------------------------------------------------------------



        Section 2.6    Repayment of Loans; Evidence of Debt    

        (a)   Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to such Borrower on the Maturity Date. The amounts
payable by each Borrower at any time hereunder and under the Notes to each
Lender shall be a separate and independent debt.

        (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the debt of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

        (c)   The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Borrower thereof, the
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from each Borrower for the account of the
Lenders and each Lender's share thereof.

        (d)   The entries made in the accounts maintained pursuant to paragraphs
(b) or (c) of this Section shall, to the extent not inconsistent with any
entries made in the Notes, be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans made
to it by any Lender in accordance with the terms of this Credit Agreement.

        (e)   Any Lender may request that the Loans made by it to a Borrower be
evidenced by a single Note of such Borrower. In such event, such Borrower shall
prepare, execute and deliver to such Lender, a Note payable to the order of such
Lender substantially in the form of Exhibit C. In addition, if requested by a
Lender, its Note may be made payable to such Lender and its registered assigns
in which case all Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.4) be represented by
one or more Notes in like form payable to the order of the payee named therein
and its registered assigns.

        (f)    In the event that a Lender has requested a Note under this Credit
Agreement and thereafter requests a replacement thereof, upon receipt of
(i) either the Note to be replaced or (ii) an affidavit of such Lender as to the
circumstances under which such Note was destroyed or lost together an
indemnification of the applicable Borrower as shall be reasonably satisfactory
to it, such Borrower shall execute and deliver to such Lender a replacement
Note.

        Section 2.7    Prepayment of Loans    

        (a)   Each Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.

        (b)   In the event of any partial reduction or termination of the
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Company and the Lenders of the
aggregate outstanding principal amount of all Lenders' Loans after giving effect
thereto and (ii) if such sum would exceed the total Commitments after giving
effect to

17

--------------------------------------------------------------------------------



such reduction or termination, then the Borrowers shall, on the date of such
reduction or termination, prepay Borrowings in an aggregate amount sufficient to
eliminate such excess.

        (c)   The Company shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of a
prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City time,
on the date of the prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.5, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.5. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
under Section 2.7(a) of a Borrowing shall, when added to the amount of each
concurrent reduction of the Commitments and prepayment of Borrowings under such
Section, be in an integral multiple of $1,000,000 and not less than $5,000,000.

        (d)   Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.1.

        Section 2.8    Payments Generally; Pro Rata Treatment; Sharing of
Setoffs    

        (a)   Each Borrower shall make each payment required to be made by it
hereunder or under the Note made by it (whether of principal of Loans, interest
or fees, or of amounts payable under Sections 3.5, 3.6, 3.7 or 10.3, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at One Wall Street, New
York, New York, or such other office as to which the Administrative Agent may
notify the other parties hereto, and except that payments pursuant to Sections
3.5, 3.6, 3.7 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

        (b)   If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal of Loans,
interest, fees and commissions then due hereunder, such funds shall be applied
(i) first, towards payment of interest, fees and commissions then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees and commissions then due to such parties and (ii) second, towards
payment of principal of Loans then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal of Loans then due
to such parties.

        (c)   If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Loans made to a Borrower resulting in such Lender
receiving payment of a greater proportion of the aggregate amount

18

--------------------------------------------------------------------------------



of its Loans made to such Borrower and accrued interest thereon than the
proportion received by any other Lender with respect to the Loans made by such
other Lender to such Borrower, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans made to such
Borrower of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of, and accrued interest on, their respective
Loans, provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Credit Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

        (d)   Unless the Administrative Agent shall have received notice from
the Company prior to the date on which any payment is due from a Borrower to the
Administrative Agent for the account of the applicable Credit Parties hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Credit
Parties the amount due. In such event, if such Borrower has not in fact made
such payment, then each such Credit Party severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Credit Party with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

        (e)   If any Credit Party shall fail to make any payment required to be
made by it pursuant to Section 2.4(b), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Credit
Party to satisfy such Credit Party's obligations under such Sections until all
such unsatisfied obligations are fully paid.

ARTICLE 3.    INTEREST, FEES, YIELD PROTECTION, ETC.

        Section 3.1    Interest    

        (a)   The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate and the Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

        (b)   Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraph of
this Section or (ii) in the case of any other amount, 2% plus the Alternate Base
Rate.

19

--------------------------------------------------------------------------------



        (c)   Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than the prepayment of an ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

        (d)   All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent clearly demonstrable error.

        Section 3.2    Interest Elections Relating to Borrowings    

        (a)   Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Company (on behalf of the applicable Borrower) may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Company (on behalf of the applicable Borrower) may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders.

        (b)   To make an election pursuant to this Section, the Company (on
behalf of the applicable Borrower) shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.3 if the Company (on behalf of the applicable Borrower) were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Company (on behalf
of the applicable Borrower).

        (c)   Each telephonic and written Interest Election Request shall
specify the following information:

          (i)  the identity of the Borrower;

         (ii)  the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iv) and (v) of
this paragraph shall be specified for each resulting Borrowing);

20

--------------------------------------------------------------------------------





        (iii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

        (iv)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

         (v)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company (on behalf of the applicable
Borrower) shall be deemed to have selected an Interest Period of one month's
duration.

        (d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

        (e)   If the Company (on behalf of the applicable Borrower) fails to
deliver a timely Interest Election Request prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company (on behalf of the
applicable Borrower), then, so long as an Event of Default is continuing, (i) no
outstanding Borrowing of any Borrower may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing of each
Borrower shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

        Section 3.3    Fees    

        (a)   The Company agrees to pay to the Administrative Agent for the
account of each Lender, a facility fee ("Facility Fee"), which shall accrue at a
rate per annum equal to the Applicable Facility Fee Percentage on the daily
amount of the Commitment of such Lender (regardless of usage) during the period
from and including the Agreement Date to but excluding the date on which such
Commitment terminates; provided that, if such Lender continues to have any Loans
outstanding after its Commitment terminates, then such Facility Fee shall
continue to accrue on the daily outstanding principal amount of such Lender's
Loans from and including the date on which such Lender's Commitment terminates
to but excluding the date on which all Loans of such Lender have been paid in
full. Accrued Facility Fees shall be payable in arrears on the last day of
March, June, September and December of each year, each date on which the
Commitments are permanently reduced, commencing on the first such date to occur
after the Agreement Date, provided that all unpaid Facility Fees shall be
payable on the date on which the Commitments terminate. All Facility Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

        (b)   For each Utilization Fee Applicability Day during the period from
and including the Effective Date through but excluding the Maturity Date, the
Company agrees to pay to the Administrative Agent, for the account of each
Lender, a fee (the "Utilization Fee") equal to the Applicable Margin per annum
on the daily amount during such period of the aggregate outstanding

21

--------------------------------------------------------------------------------



principal amount of such Lender's Loans. Notwithstanding the foregoing, if such
Lender has any Loans outstanding after the Maturity Date, then such Utilization
Fee shall continue to accrue, for each Utilization Fee Applicability Day, on the
daily amount of such Lender's Loans from and including the Maturity Date to but
excluding the date on which such Lender ceases to have any Loans outstanding.
Accrued Utilization Fees shall be payable in arrears on the last day of March,
June, September and December of each year, each date on which the Commitments
are permanently reduced, commencing on the first such date to occur after the
Agreement Date, provided that all unpaid Utilization Fees shall be payable on
the Maturity Date. All Utilization Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

        (c)   The Company agrees to pay to each Credit Party, for its own
account, fees and other amounts payable in the amounts and at the times
separately agreed upon between the Company and such Credit Party.

        (d)   All fees and other amounts payable hereunder shall be paid on the
dates due, in immediately available funds. Fees and other amounts paid shall not
be refundable under any circumstances.

        Section 3.4    Alternate Rate of Interest    

        If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

        (a)   the Administrative Agent determines, which determination (if made
on a reasonable basis) shall be conclusive, that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

        (b)   the Administrative Agent is advised by Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to the Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

        Section 3.5    Increased Costs; Illegality    

        (a)   If any Regulatory Change shall:

          (i)  impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Credit Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

22

--------------------------------------------------------------------------------



         (ii)  impose on any Credit Party or the London interbank market any
other condition affecting this Credit Agreement, any Eurodollar Loans made by
such Credit Party or any participation therein,

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan hereunder or to
increase the cost to such Credit Party or to reduce the amount of any sum
received or receivable by such Credit Party hereunder (whether of principal,
interest or otherwise), then the Company will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party for such
additional costs incurred or reduction suffered.

        (b)   If any Credit Party determines that any Regulatory Change
regarding capital requirements has or would have the effect of reducing the rate
of return on such Credit Party's capital or on the capital of such Credit
Party's holding company, if any, as a consequence of this Credit Agreement or
the Loans made, by such Credit Party to a level below that which such Credit
Party or such Credit Party's holding company could have achieved but for such
Regulatory Change (taking into consideration such Credit Party's policies and
the policies of such Credit Party's holding company with respect to capital
adequacy), then from time to time the Company will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party or such Credit
Party's holding company for any such reduction suffered.

        (c)   A certificate of a Credit Party setting forth the amount or
amounts necessary to compensate such Credit Party or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Credit Party the amount shown as due on any such
certificate within ten days after receipt thereof.

        (d)   Failure or delay on the part of any Credit Party to demand
compensation pursuant to this Section shall not constitute a waiver of such
Credit Party's right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Credit Party pursuant to this Section for
any increased costs or reductions incurred more than 90 days prior to the date
that such Credit Party notifies the Borrowers of the Regulatory Change giving
rise to such increased costs or reductions and of such Credit Party's intention
to claim compensation therefor; provided further that, if the Regulatory Change
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

        (e)   Notwithstanding any other provision of this Credit Agreement, if,
after the Agreement Date, any Regulatory Change shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Company and to the Administrative Agent:

          (i)  such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing, as applicable, for an
additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional

23

--------------------------------------------------------------------------------



Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and

         (ii)  such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans, as of the effective date of such
notice as provided in the last sentence of this paragraph.

In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Company by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Company.

        Section 3.6    Break Funding Payments    

        In the event of (a) the payment or prepayment (voluntary or otherwise)
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.7(c) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period or maturity date applicable thereto as a result of a request by the
Company pursuant to Section 3.8(b), then, in any such event, the relevant
Borrower or the Company, as applicable, shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Company (on behalf of
the relevant Borrower) and shall be conclusive absent manifest error. The
relevant Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

        Section 3.7    U.S. Taxes    

        (a)   Each Borrower agrees to pay to each Foreign Lender such additional
amounts as are necessary in order that the net payment of any amount due to such
Foreign Lender under the Loan Documents after deduction for or withholding in
respect of any U.S. Taxes collectible by withholding and imposed with respect to
such payment, will not be less than the amount stated herein to be then due and
payable, provided that the foregoing obligation to pay such additional amounts
shall not apply:

24

--------------------------------------------------------------------------------



          (i)  to any Foreign Lender unless such Foreign Lender is, on the
Agreement Date (or on the date it becomes a Lender as provided in Section 10.4)
and on the date of any change in the applicable lending office of such Foreign
Lender, entitled to submit the applicable forms to the Internal Revenue Service
entitling it to a complete exemption from withholding on all interest to be
received by it under the Loan Documents in respect of the Loans), or

         (ii)  to any U.S. Taxes imposed solely by reason of the failure by such
Foreign Lender to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of such
Foreign Lender if such compliance is required by statute or regulation of the
United States of America as a precondition to relief or exemption from such U.S.
Taxes.

        (b)   Within 30 days after paying any amount to the Administrative Agent
or any Foreign Lender from which it is required by law to make any deduction or
withholding, and within 30 days after it is required by law to remit such
deduction or withholding to any relevant taxing or other authority, the Company
(on behalf of the relevant Borrower) shall deliver to the Administrative Agent
for delivery to such Foreign Lender evidence satisfactory to such Person of such
deduction, withholding or payment (as the case may be).

        (c)   Not later than the Effective Date or, in the case of any Person
that becomes a Lender pursuant to Section 10.4, the date of the execution and
delivery of the Assignment and Acceptance pursuant to which such Person becomes
a Lender, and annually thereafter or at such other times as the Company may
reasonably request, each Lender that is a Foreign Lender (to the extent that
such Lender, in its sole discretion, believes that it is so entitled), shall
provide the Company and the Administrative Agent with two duly completed copies
of the relevant Internal Revenue Service forms certifying its entitlement to a
complete exemption from withholding on all interest to be received by it under
the Loan Documents in respect of the Loans.

        Section 3.8    Mitigation Obligations    

        (a)   If any Lender requests compensation under Section 3.5, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.7,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans (or any participation therein) hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.5
or 3.7, as applicable, in the future and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

        (b)   If any Lender requests compensation under Section 3.5, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.7,
then the Company may, at its sole expense (including the fees referred to in
Section 10.4(b)) and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.4), all
its interests, rights and obligations under the Loan

25

--------------------------------------------------------------------------------



Documents to an Eligible Institution that shall assume such obligations (which
Eligible Institution may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the relevant
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 3.5 or payments
required to be made pursuant to Section 3.7, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.

ARTICLE 4.    REPRESENTATIONS AND WARRANTIES

        The Company represents and warrants to the Credit Parties (and each
Subsidiary Borrower, as to itself, represents and warrants to the Credit
Parties) that:

        Section 4.1    Corporate Existence; Subsidiaries    

        (a)   The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
full corporate power to conduct its business as presently conducted and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

        (b)   Each Material Subsidiary has been duly organized and is validly
existing in good standing under the laws of the jurisdiction of its
organization, with full corporate or analogous powers to conduct its business as
presently conducted and, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

        (c)   Schedule 4.1 sets forth as of the Agreement Date the name of each
Subsidiary that is a Wholly-Owned Subsidiary, a Listed Insurance Subsidiary or a
Material Subsidiary and identifies the jurisdiction of organization of each such
Subsidiary.

        Section 4.2    Corporate and Governmental Authorization; No
Contravention    

        (a)   Each Borrower has full corporate power and authority to execute,
deliver and perform its obligations under this Credit Agreement and the Notes
executed by it and to comply with all of the provisions of this Credit Agreement
and the Notes executed by it, and all necessary corporate or similar proceedings
of such Borrower have been duly taken to authorize the execution, delivery and
performance by such Borrower of this Credit Agreement and the Notes executed by
it.

        (b)   No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any securities exchange, are
necessary for the execution, delivery or performance by any Borrower of this
Credit Agreement or the Notes executed by it, or for the legality, validity or
enforceability hereof or thereof.

26

--------------------------------------------------------------------------------



        (c)   None of the execution and delivery of this Credit Agreement and
the Notes, the consummation of the transactions herein contemplated or
compliance by any Borrower with all of the terms and provisions of this Credit
Agreement or the Notes executed by such Borrower will conflict with or result in
a breach which would constitute a material default under, or result in the
creation or imposition of any Lien, charge or encumbrance upon any of the
property or assets of such Borrower, material to such Borrower, pursuant to the
terms of any indenture, loan agreement, or other agreement or instrument for
borrowed money to which such Borrower is a party or by which such Borrower may
be bound or to which any of the property or assets of such Borrower, material to
such Borrower, is subject, nor will such action result in any material violation
of the provisions of the charter or by-laws of such Borrower or any statute or
any order, rule or regulation applicable to such Borrower or any of its Material
Subsidiaries of any Governmental Authority having jurisdiction over such
Borrower or such Subsidiary, and no consent, approval, authorization or other
order of, or filing with, any Governmental Authority is required for the
execution and delivery of this Credit Agreement and the Notes, the consummation
of the transactions herein contemplated or compliance by the Company with all of
the terms and provisions of this Credit Agreement, provided that (i) the
Borrowers make no representations or warranties with respect to any securities
or blue sky laws of political subdivisions of the United States of America or
any laws or treaties of any country (or political subdivision thereof) other
than the United States of America and (ii) the effect of the laws of any
jurisdiction (other than the States of New York or Illinois) that limit the
interest, fees or other charges any Lender may impose.

        Section 4.3    Binding Effect    

        This Credit Agreement constitutes a valid and binding agreement of each
Borrower and the Notes, when executed and delivered in accordance with this
Credit Agreement, will constitute valid and binding obligations of the
respective Borrower executing and delivering such Notes.

        Section 4.4    Financial Information    

        (a)   The consolidated statement of financial position of the Company
and its Consolidated Subsidiaries as of December 31, 2003 and the related
statements of operations, comprehensive income, shareholders' equity and cash
flows for the fiscal year then ended, reported on by Deloitte & Touche, LLP, and
heretofore furnished to the Administrative Agent and each of the Lenders,
present fairly in all material respects, in conformity with GAAP, the financial
position of the Company and its Consolidated Subsidiaries as of such date and
their results of operations and cash flows for such fiscal year.

        (b)   The respective Statutory Statements for Allstate Insurance and
Allstate Life for the year ended at December 31, 2003 present fairly in all
material respects, in conformity with Statutory Accounting Principles, the
respective financial conditions of said companies as at said date and their
respective results of operations for the fiscal year ended on said date.

        (c)   Since December 31, 2003, there has been no material adverse change
in the business, financial position or results of operations of the Company and
its Consolidated Subsidiaries.

        Section 4.5    Litigation    

        Except as disclosed to the Lenders in writing (which shall include the
Company's Form 10-Q for the first quarter of 2004) prior to the date hereof,
there are no legal, arbitral or governmental proceedings (including any
proceeding instituted by any state insurance commission or

27

--------------------------------------------------------------------------------



similar regulatory body), pending to which the Company or any of its Material
Subsidiaries is a party or to which any property of the Company or any of its
Material Subsidiaries is the subject which, if determined adversely to the
Company or any of its Material Subsidiaries (and there exists a reasonable
possibility of such adverse determination), individually or in the aggregate,
reasonably could be expected to have a Material Adverse Effect and, to the best
of the Company's knowledge, no such proceedings are threatened.

        Section 4.6    Compliance with ERISA    

        Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
each Plan (other than any Non-Material Subsidiary Plan) and is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan (other than any Non-Material
Subsidiary Plan). No member of the ERISA Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan (other than any Non-Material Subsidiary Plan), (ii) failed
to make any contribution or payment to any Plan (other than any Non-Material
Subsidiary Plan) or Multiemployer Plan or in respect of any Benefit Arrangement,
or made any amendment to any Plan (other than any Non-Material Subsidiary Plan)
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code, provided, however, that in the case of a Benefit Arrangement
established or maintained by or for a Subsidiary (other than a Subsidiary
Borrower) such action or inaction has resulted or could result in the imposition
of such a Lien or the posting of such a bond or other security in excess of
$25,000,000, or (iii) incurred any liability under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.

        Section 4.7    Environmental Matters    

        The Company has concluded reasonably that all Environmental Laws
applicable to the Company and its Material Subsidiaries are unlikely to have a
Material Adverse Effect.

        Section 4.8    Taxes    

        United States Federal income tax returns of the Company and its Material
Subsidiaries have been closed through the fiscal year ended December 31, 1996.
All United States Federal income tax returns and all other material tax returns
which are required to be filed have been filed by or on behalf of the Company
and its Material Subsidiaries and all taxes due with respect to the Company and
its Material Subsidiaries pursuant to such returns and all material taxes due
pursuant to any assessment received by the Company or any of its Material
Subsidiaries have been paid, except those assessments being contested in good
faith by appropriate proceedings and where (in the opinion of the Company)
adequate charges, accruals or reserves have been established on the books of the
Company and its Subsidiaries, as applicable.

        Section 4.9    Full Disclosure    

        All written factual information heretofore furnished by the Company to
the Administrative Agent or any Lender for purposes of or in connection with
this Credit Agreement was true and accurate in all material respects on the date
as of which such information was stated or certified.

28

--------------------------------------------------------------------------------



        Section 4.10    Investment Company Act    

        None of the Borrowers is required to be registered as an "investment
company" within the meaning of the Investment Company Act of 1940.

        Section 4.11    Federal Reserve Regulations    

        (a)   Not more than 25% of the value (as determined by any reasonable
method) of the assets subject to any restriction on (i) Liens set forth in
Section 7.1 or (ii) sale or other disposition set forth in Section 6.6 is
represented by Margin Stock.

        (b)   No part of the proceeds of any Loan will be used, whether
immediately, incidentally or ultimately, (i) to directly or indirectly purchase,
acquire or carry any Margin Stock, (ii) directly or indirectly for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X, or (iii) to make a
personal loan to any director or executive officer of any Borrower or any
Subsidiary in violation of Section 402 of the Sarbanes-Oxley Act of 2002.

ARTICLE 5.    CONDITIONS

        Section 5.1    Effective Date    

        The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):

        (a)    Credit Agreement.    The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Credit Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Credit Agreement) that such
party has signed a counterpart of this Credit Agreement.

        (b)    Notes.    The Administrative Agent shall have received a Note of
each Borrower for each Lender that shall have requested such Notes, signed on
behalf of such Borrower.

        (c)    Legal Opinion.    The Administrative Agent shall have received
favorable written opinions (addressed to the Credit Parties and dated the
Effective Date) from (i) Mary J. McGinn, Vice President, Assistant Secretary and
Assistant General Counsel of Allstate Insurance and acting as counsel to the
other Borrowers, and (ii) Kirkland & Ellis LLP, special New York counsel to the
Borrowers, substantially in the forms of Exhibit B and B-1, respectively,
covering such other matters relating to the Borrowers, the Loan Documents and
the Transactions as the Required Lenders shall reasonably request. The Borrowers
hereby request such counsel to deliver such opinion.

        (d)    Organizational Documents, etc.    The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to (i) the organization, existence and
good standing of each Borrower (including (x) a certificate of incorporation or
formation of each Borrower, certified as of a recent date by the Secretary of
State (or comparable official) of the jurisdiction of its incorporation or
formation and (y) certificates of good standing (or comparable certificates) for
each Borrower, certified as of a recent date prior to the Effective Date, by the
Secretary of State (or comparable official) of the jurisdiction of

29

--------------------------------------------------------------------------------



its incorporation or formation), (ii) the authorization of the Transactions,
(iii) the incumbency of its officer or officers who may sign the Loan Documents,
including therein a signature specimen of such officer or officers and (iv) any
other legal matters relating to Borrowers, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

        (e)    Officer's Certificate.    The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the chief
executive officer or the chief financial officer or the chief accounting officer
of the Company confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 5.2.

        (f)    Fees and Expenses.    All fees, expenses and other amounts due
and payable on or prior to the Effective Date, including the reasonable fees and
disbursements of counsel to the Administrative Agent, to the extent invoiced
shall have been paid.

        (g)    Existing Credit Agreements.    The Existing Credit Agreements
shall have been terminated and all amounts due thereunder shall have been paid
and the Administrative Agent shall have received evidence, in form and substance
satisfactory to it, thereof.

        (h)    Other Documents.    The Administrative Agent shall have received
such other documents as shall be reasonably required by it in connection
therewith.

The Administrative Agent shall notify the Borrowers and the Credit Parties of
the Effective Date, and each such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New
York City time, on June 30, 2004 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

        Section 5.2    Each Credit Event    

        The obligation of each Lender to make a Loan on the occasion of any
Borrowing is subject to the satisfaction of the following conditions:

        (a)   The representations and warranties of the Borrowers set forth in
Article 4 (other than those contained in Section 4.4(c) and Section 4.5) shall
be true and correct on and as of the date of such Borrowing.

        (b)   At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company, and, if applicable, the applicable Subsidiary Borrower, on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE 6.    COVENANTS

        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees and other amounts payable under the
Loan Documents shall have been paid in full, the Company covenants and agrees
(and, to the extent applicable to it, each Subsidiary Borrower covenants and
agrees) with the Credit Parties that:

30

--------------------------------------------------------------------------------



        Section 6.1    Financial Statements and Other Information    

        The Company will furnish to each Credit Party the following, provided
that the Company need not furnish copies of the information referred to in this
Section if on or before the applicable day set forth below, such information is
available (A) in the case of the information referred to in subsections (a),
(b) and (j) below, either on EDGAR or on the Company's web site, and (B) in the
case of the information referred to in subsections (c) and (d) below, on the
Company's web site:

        (a)   as soon as available and in any event within 120 days after the
end of each fiscal year, the Company's annual proxy and its Form 10-K containing
a consolidated statement of financial position of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
statements of income, shareholders' equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche, LLP or other independent
public accountants of nationally recognized standing (without a "going concern"
or like qualification or exception and without any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

        (b)   as soon as available and in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year, the Company's
Form 10-Q containing a consolidated statement of financial position of the
Company and its Consolidated Subsidiaries as of the end of such fiscal quarter
and the related statements of income and cash flows for such fiscal quarter and
for the portion of the Company's fiscal year ended at the end of such fiscal
quarter;

        (c)   as soon as available and in any event within 120 days after the
end of each fiscal year of each Subsidiary Borrower, the Statutory Statement of
such Subsidiary Borrower for such fiscal year and as filed with the insurance
department of the State of domicile of such Subsidiary Borrower;

        (d)   as soon as available and in any event within 60 days after the end
of each of the first three quarterly fiscal quarters of each Subsidiary
Borrower, quarterly Statutory Statements of such Subsidiary Borrower for such
fiscal quarter and as filed with the insurance department of the State of
domicile of such Subsidiary Borrower;

        (e)   promptly after the financial statements referred to in clauses
(a) and (b) above have been made available to the Credit Parties either through
EDGAR or the Company's web site (but in no event later than 120 days after the
end of the relevant fiscal year or 60 days after the end of the relevant fiscal
quarter, as applicable) or, in the event that the Company furnishes copies
thereof to the Credit Parties, simultaneously with the delivery thereof, a
certificate of the chief financial officer or the chief accounting officer of
the Company (i) setting forth in reasonable detail the calculations required to
establish whether the Company was in compliance with the requirements of
Section 6.8 on the date of such financial statements and (ii) stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;

        (f)    promptly after the financial statements referred to in clause (a)
above have been made available to the Credit Parties either through EDGAR or the
Company's web site (but in no event later than 120 days after the end of the
relevant fiscal year) or, in the event that the Company

31

--------------------------------------------------------------------------------



furnishes copies thereof to the Credit Parties, simultaneously with the delivery
thereof, a certificate of the chief financial officer or the chief accounting
officer of the Company identifying each Subsidiary which is then a Material
Subsidiary;

        (g)   promptly after the financial statements referred to in clause (a)
above have been made available to the Credit Parties either through EDGAR or the
Company's web site (but in no event later than 120 days after the end of the
relevant fiscal year) or, in the event that the Company furnishes copies thereof
to the Credit Parties, simultaneously with the delivery thereof, a statement of
the firm of independent public accountants which reported on such statements to
the effect that in the course of their audit of such statements, nothing came to
their attention that caused them to believe that the Company was not in
compliance with the requirements of Section 6.8, insofar as such requirements
relate to accounting matters;

        (h)   within five days after any officer of the Company obtains
knowledge that any Default has occurred and is continuing, a certificate of the
chief financial officer or the chief accounting officer of the Company setting
forth the details thereof and the action which the Company is taking or proposes
to take with respect thereto;

        (i)    promptly after the commencement thereof, notice of all actions,
suits or proceedings of the type described in Section 4.5;

        (j)    promptly after being filed by the Company with the Securities and
Exchange Commission, copies (without exhibits thereto) of any registration
statement (other than any registration statement on Form S-8 or its equivalent)
or any report on Form 8-K (or its equivalent); provided that the Company need
not furnish such copies to the extent such registration statements or reports
are made available to the Credit Parties either on EDGAR or the Company's web
site;

        (k)   if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any "reportable event" (as defined in Section 4043
of ERISA) with respect to any Plan (other than any Non-Material Subsidiary Plan)
which might constitute grounds for a termination of such Plan (other than any
Non-Material Subsidiary Plan) under Title IV of ERISA, or knows that the plan
administrator of any Plan (other than any Non-Material Subsidiary Plan) has
given or is required to give notice of any such reportable event, a copy of the
notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan (other than any Non-Material
Subsidiary Plan) is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan (other than any Non-Material Subsidiary Plan), a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Internal Revenue Code, a copy of such application;
(v) gives notice of intent to terminate any Plan (other than any Non-Material
Subsidiary Plan) under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
(other than any Non-Material Subsidiary Plan) pursuant to Section 4063 of ERISA,
a copy of such notice; or (vii) fails to make any payment or contribution to any
Plan (other than any Non-Material Subsidiary Plan) or Multiemployer Plan (other
than any Non-Material Subsidiary Plan) or in respect of any Benefit Arrangement
or makes any amendment to any Plan (other than any Non-Material Subsidiary Plan)
or Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code, provided, however, that in the case

32

--------------------------------------------------------------------------------



of a Benefit Arrangement established or maintained by or for a Subsidiary (other
than a Subsidiary Borrower) such action or inaction has resulted or could result
in the imposition of such a Lien or the posting of such a bond or other security
in excess of $25,000,000, a certificate of the chief financial officer or the
chief accounting officer of the Company setting forth details as to such
occurrence and action, if any, which the Company or applicable member of the
ERISA Group is required or proposes to take;

        (l)    furnish to the Administrative Agent promptly such other
information with documentation required by bank regulatory authorities under
applicable "know your customer" and Anti-Money Laundering rules and regulations
(including, without limitation, the USA Patriot Act), as from time to time may
be reasonably requested by the Administrative Agent; and

        (m)  from time to time such additional information regarding the
financial position or business of the Company and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

        Section 6.2    Maintenance of Property    

        The Company will keep, and will cause each Material Subsidiary to keep,
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.

        Section 6.3    Conduct of Business and Maintenance of Existence    

        (a)   Neither the Company nor any of its Material Subsidiaries will
engage to any substantial extent in any line or lines of business activity other
than the business of owning and operating life and property and casualty
insurance companies and financial services businesses (including investment
operations) and businesses and activities related or incidental thereto.

        (b)   Subject to Section 6.6, the Company will preserve, renew and keep
in full force and effect, and will cause each Material Subsidiary to preserve,
renew and keep in full force and effect their respective legal existence and
their respective rights, privileges and franchises material to the conduct of
their respective businesses; provided that, subject to Section 6.6, the Company
may terminate the corporate existence of any Subsidiary (other than a Subsidiary
Borrower) if such termination could not reasonably be expected to have a
Material Adverse Effect or otherwise to be materially disadvantageous to the
Lenders.

        Section 6.4    Compliance with Laws    

        The Company will make all good faith efforts to comply, and cause each
Material Subsidiary to make all good faith efforts to comply, with all material
applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities (including Environmental Laws and ERISA and the rules
and regulations thereunder) except where the necessity of compliance therewith
is contested in good faith by appropriate proceedings and where (in the opinion
of the Company) adequate charges, accruals or reserves have been established on
the books of the Company and its Subsidiaries, as applicable.

33

--------------------------------------------------------------------------------



        Section 6.5    Negative Pledge    

        The Company will not, and will not permit any of its Subsidiaries to,
create, assume or suffer to exist any Lien securing Debt on the stock of any
Listed Insurance Subsidiary (or on the stock of any Subsidiary that directly, or
indirectly through other Subsidiaries, owns stock of any Listed Insurance
Subsidiary) now owned or hereafter acquired by it, except any Lien arising
pursuant to any order of attachment, distraint or similar legal process arising
in connection with court proceedings so long as the execution or other
enforcement thereof is effectively stayed and the claims secured thereby are
being contested in good faith by appropriate proceedings. Notwithstanding the
foregoing, in connection with marketing alliances or other promotional
arrangements undertaken by one or both of the Subsidiary Borrowers, the Company
or any of its Subsidiaries may pledge the stock of any Listed Insurance
Subsidiary (other than stock of a Subsidiary Borrower) to secure Debt in an
aggregate amount that, together with the aggregate liquidation preference of
preferred stock permitted under the second sentence of Section 6.6(b), does not
exceed $450,000,000 (or its equivalent in any other currency) at any one time
outstanding.

        Section 6.6    Consolidations, Mergers and Sales of Assets    

        (a)   The Company will not merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto, no Default shall or
would have occurred and be continuing, any Person may merge into the Company in
a transaction in which the Company is the surviving entity.

        (b)   Neither Subsidiary Borrower will merge into or consolidate with,
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, except that, if
at the time thereof and immediately after giving effect thereto, no Default
shall or would have occurred and be continuing, either Subsidiary Borrower may
merge into or consolidate with any other corporation (the "successor
corporation") organized under the laws of the United States of America or any
state thereof which is (x) the Company, (y) in the case of a merger or
consolidation involving Allstate Insurance (or any successor thereto), a
Wholly-Owned Subsidiary, provided that there is no regulated entity which is a
direct or indirect parent thereof, or (z) in the case of a merger or
consolidation involving Allstate Life (or any successor thereto), a Wholly-Owned
Subsidiary, and provided further that each Subsidiary Borrower covenants that
any such consolidation, merger, sale or transfer shall be upon the conditions
that the due and punctual payment of the principal and accrued interest on the
Notes of such Subsidiary Borrower, and the due and punctual performance and
observance of all the terms, covenants and conditions of this Credit Agreement
to be kept or performed by such Subsidiary Borrower shall, by an agreement
supplemental hereto (which supplemental agreement shall be in form and substance
satisfactory to the Administrative Agent and shall become effective upon or
waiver of the conditions described in Section 5.1(b), (c), (d), (e) and (h) in a
form appropriate to such supplemental agreement), be assumed by the corporation
(other than such Subsidiary Borrower) formed by or resulting from any such
consolidation or merger, or which shall have received the transfer of all or
substantially all of the property and assets of the Subsidiary Borrower, just as
fully and effectually as if such successor had been the original Subsidiary
Borrower; and in the event of any such sale or transfer the predecessor
Subsidiary Borrower may be dissolved, wound up and liquidated at any time
thereafter. In addition, in connection with marketing alliances or other
promotional arrangements undertaken by one or both of the Subsidiary Borrowers,
the Subsidiary Borrowers may from time to time issue preferred stock to any
Person, whether or not

34

--------------------------------------------------------------------------------



affiliated with the Company, having an aggregate liquidation preference (as to
both Subsidiary Borrowers) that, together with the aggregate amount of Debt
secured by Liens permitted under the second sentence of Section 6.5, does not
exceed $450,000,000 (or its equivalent in any other currency) at any one time
outstanding. Notwithstanding anything in this Section 6.6 to the contrary,
Allstate Insurance may transfer ownership of Allstate Life to the Company or to
any other Wholly-Owned Subsidiary of the Company.

        Section 6.7    Use of Proceeds    

        The proceeds of the Loans will be used only for general corporate
purposes not inconsistent with the terms hereof. No part of the proceeds of any
Loan will be used, whether immediately, incidentally or ultimately, (i) to
directly or indirectly purchase, acquire or carry any Margin Stock,
(ii) directly or indirectly for any purpose that entails a violation of any of
the regulations of the Board, including Regulations T, U and X or (iii) to make
a personal loan to any director or executive officer of any Borrower or any
Subsidiary in violation of Section 402 of the Sarbanes-Oxley Act of 2002.

        Section 6.8    Ratio of Consolidated Total Debt to Consolidated Total
Capital    

        The Company will not permit Consolidated Total Debt at any time to
exceed 37.5% of Consolidated Total Capital.

ARTICLE 7.    GUARANTEE

        Section 7.1    Guarantee    

        The Company hereby guarantees to each Credit Party and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans made by the Lenders to, and the Notes held by each Lender of, either
Subsidiary Borrower and all other amounts from time to time owing to the Credit
Parties by either Subsidiary Borrower under this Credit Agreement and under the
Notes, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the "Guaranteed Obligations"). The
Company hereby further agrees that if either Subsidiary Borrower shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, the Company will promptly pay the same,
without demand or notice whatsoever, and that in the case of any extension of
time of payment or renewal of any of the Guaranteed Obligations, the same will
be promptly paid in full when due (whether at extended maturity, by acceleration
or otherwise) in accordance with the terms of such extension or renewal. The
Company further agrees that its guarantee hereunder constitutes a guarantee of
payment when due and not of collection, and waives any right to require that any
resort be had by the Administrative Agent or any other Credit Party to any of
the security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Credit Party in favor of the Borrowers or any other Person.

        Section 7.2    Obligations Unconditional    

        The obligations of the Company under Section 7.1 are absolute and
unconditional irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of either Subsidiary Borrower under this
Credit Agreement, the Notes or any other agreement or instrument referred to
herein or therein, or any substitution, release of exchange of any other
guarantee of or

35

--------------------------------------------------------------------------------



security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 7.2 that the
obligations of the Company hereunder shall be absolute and unconditional under
any and all circumstances. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not affect the liability of the Company
hereunder:

          (i)  at any time or from time to time, without notice to the Company,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

         (ii)  any of the acts mentioned in any of the provisions of this Credit
Agreement or the Notes or any other agreement or instrument referred to herein
or therein shall be done or omitted; or

        (iii)  the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or the
Notes or any other agreement or instrument referred to herein or therein shall
be waived or any other guarantee of any of the Guaranteed obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with.

        The Company hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against either Subsidiary Borrower under this Credit Agreement or the Notes or
any other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.

        Section 7.3    Reinstatement    

        The obligations of the Company under this Article 7 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of either Subsidiary Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise and the Company agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

        Section 7.4    Subrogation    

        Until the indefeasible payment in full in cash of all of the
Obligations, the Company hereby waives all rights of subrogation or
contribution, whether arising by operation of law (including any such right
arising under the United States Bankruptcy Code) or otherwise, by reason of any
payment by it pursuant to the provisions of this Article 7.

36

--------------------------------------------------------------------------------



        Section 7.5    Remedies    

        The Company agrees that, as between the Company and the Credit Parties,
the obligations of either Subsidiary Borrower under this Credit Agreement and
the Notes may be declared to be forthwith due and payable as provided in
Article 8 (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Article 8) for purposes of Section 7.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against either Subsidiary Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Subsidiary Borrower)
shall forthwith become due and payable by the Company for purposes of said
Section 7.1.

        Section 7.6    Continuing Guarantee    

        The guarantee in this Article 7 is a continuing guarantee, and shall
apply to all Guaranteed Obligations whenever arising.

ARTICLE 8.    EVENTS OF DEFAULT

        If any of the following events ("Events of Default") shall occur:

        (a)   any Borrower shall fail to pay any principal of any Loan when due;
or

        (b)   any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount payable by it hereunder within three Business Days after the
due date thereof; or

        (c)   the Company shall fail to observe or perform any covenant
contained in Sections 6.3(b), 6.5 through 6.8; or

        (d)   any Borrower shall fail to observe or perform any covenant or
agreement contained in this Credit Agreement (other than those referred to in
clauses (a) through (c) above) for 30 days after written notice thereof has been
given to the Company by the Administrative Agent at the request of any Lender;
or

        (e)   any representation, warranty, certification or statement made or
deemed made herein (or in any modification or supplement hereto) by any
Borrower, or any certificate, financial statement or other document delivered
pursuant to the provisions, shall prove to have been incorrect in any material
respect when made (or deemed made); or

        (f)    the Company or any of its Material Subsidiaries shall fail to
make any payment when due or within any applicable grace period, in respect of
any Debt or Debts of the Company and/or one or more Subsidiaries, arising in one
or more related or unrelated transactions, in an aggregate principal amount not
less than $50,000,000 (or its equivalent in any other currency); or any event or
condition shall occur which results in the acceleration of the maturity of any
such Debt by holders thereof exercising their rights so to accelerate; or

        (g)   any Borrower or any Material Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial

37

--------------------------------------------------------------------------------



part of its property, or shall consent to any such relief or to the appointment
of or taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing; or

        (h)   an involuntary case or other proceeding shall be commenced against
any Borrower or any Material Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against any Borrower or any Material Subsidiary (in an
involuntary case or other proceeding against such company) under the Federal
bankruptcy laws as now or hereafter in effect; or

        (i)    any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $10,000,000 (or its equivalent in any
other currency), or members of the ERISA Group shall, in the aggregate, fail to
pay when due an amount or amounts aggregating in excess of $50,000,000 (or its
equivalent in any other currency), which it shall have become liable to pay
under Title IV of ERISA; or notice of intent to terminate a Material Plan shall
be filed under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $50,000,000 (or its equivalent in any other
currency); or

        (j)    a judgment or order for the payment of money in excess of
$50,000,000 (or its equivalent in any other currency) shall be rendered against
the Company or any of its Material Subsidiaries and such judgment or order shall
continue unsatisfied and unstayed (pursuant to laws, rules, court orders or
settlement agreements) for a period of 45 days;

then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to each Borrower, take either or both of the following actions
(whether before or after the Effective Date), at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of each Borrower accrued
under the Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event described in clause (g)
or (h) of this Article, the Commitments shall automatically terminate (whether
before or after the Effective Date) and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.

38

--------------------------------------------------------------------------------



ARTICLE 9.    THE ADMINISTRATIVE AGENT

        Each Credit Party hereby irrevocably appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.

        The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Credit Parties as shall be necessary
under the circumstances as provided in Section 10.2), and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of the Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Credit Parties as shall be
necessary under the circumstances as provided in Section 10.2) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by a Borrower or a Credit
Party (and, promptly after its receipt of any such notice, it shall give each
Credit Party and the Company notice thereof), and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (a) any
statement, warranty or representation made in or in connection with any Loan
Document, (b) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth therein, (d) the validity, enforceability, effectiveness or genuineness
thereof or any other agreement, instrument or other document or (e) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

        The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any Affiliate or, upon prior notice to the
Company (provided that such notice

39

--------------------------------------------------------------------------------



shall not be required during the continuance of an Event of Default), any one or
more sub-agents appointed by the Administrative Agent, provided that no such
delegation shall serve as a release of the Administrative Agent or waiver by any
Borrower of any rights hereunder. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

        Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Credit Parties and the Company. Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Credit Parties, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company or any Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company or such Borrower and such successor. After the Administrative
Agent's resignation hereunder, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

        Each Credit Party acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Credit Party and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement. Each Credit Party
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.

        Notwithstanding anything in any Loan Document to the contrary, no Agent
acting in such capacity other than the Administrative Agent shall have any duty
or obligation under the Loan Documents.

ARTICLE 10.    MISCELLANEOUS

        Section 10.1    Notices    

        Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

40

--------------------------------------------------------------------------------



        (a)   if to the Company or a Subsidiary Borrower, to the Company or to
such Subsidiary Borrower c/o the Company, as applicable, at 3075 Sanders Road,
Suite G2H, Northbrook, IL 60062, Attention of: Jonathan Wells (Telephone
No. (847) 402-5498; Facsimile No. (847) 402-9116), with a copy to the attention
of James P. Zils (Telephone No. (847) 402-3073; Facsimile No. (847) 402-9116),

        (b)   if to the Administrative Agent, to it at One Wall Street, 18th
Floor, New York, New York 10286, Attention of: Susan Baratta (Telephone
No. (212) 635-4695; Facsimile No. (212) 635-6365 or 6366 or 6367), with a copy
to The Bank of New York, at One Wall Street, 17th Floor, New York,
New York 10286, Attention of: Benjamin Balkind (Telephone No. (212) 635-6407;
Facsimile No. (212) 809-9520), and

        (c)   if to any other Credit Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Credit Agreement shall be deemed to have been given on
the date of receipt.

        Section 10.2    Waivers; Amendments    

        (a)   No failure or delay by any Credit Party in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Credit Party may have had notice or knowledge of such Default at the time.

        (b)   Neither any Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders, provided that
no such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan, or
reduce the rate of any interest (other than under Section 3.1(b)), or reduce any
fees, payable under the Loan Documents, without the written consent of each
Credit Party affected thereby, (iii) postpone the date of payment at stated
maturity of any Loan, any interest or any fees payable under the Loan Documents,
or reduce the amount of, waive or excuse any such payment, or postpone the
stated termination or expiration of the Commitments, without the written consent
of each Credit Party affected thereby, (iv) change any provision hereof in a
manner that would alter the pro rata sharing of payments required by
Section 2.8(c) or the pro rata reduction of Commitments required by
Section 2.5(e), without the written consent of each Credit Party affected
thereby, (v) change any of the provisions of this Section or the definition of
the term "Required Lenders" or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of

41

--------------------------------------------------------------------------------



each Lender, or (vi) release the Company from its Guarantee, or limit its
liability in respect of such Guarantee, without the written consent of each
Lender, and provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

        Section 10.3    Expenses; Indemnity; Damage Waiver    

        (a)   The Company shall pay (i) all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of each Loan Document or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated thereby shall be consummated) and (ii) all
reasonable out-of-pocket costs and expenses incurred by any Credit Party,
including the reasonable fees, charges and disbursements of any counsel for any
Credit Party and any expert witness fees, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

        (b)   The Company shall indemnify each Credit Party and each Related
Party thereof (each such Person being called an "Indemnitee") against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds thereof, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

        (c)   To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent an
amount equal to the product of such unpaid amount multiplied by a fraction, the
numerator of which is such Lender's Total Credit Exposure and the denominator of
which is the aggregate Total Credit Exposure of all Lenders (in each case
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, in the event that no Lender shall have any Total Credit
Exposure at such time, as of the last time at which any Lender had a Total
Credit Exposure), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent in its capacity as such.

        (d)   To the extent permitted by applicable law, no Borrower shall
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct and actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the Transactions or any Loan or the use of the proceeds
thereof.

42

--------------------------------------------------------------------------------



        (e)   All amounts due under this Section shall be payable promptly but
in no event later than ten days after written demand therefor.

        Section 10.4    Successors and Assigns    

        (a)   The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, provided that except as otherwise provided in
Section 6.6, no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Credit Party
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Related Parties of each Credit Party) any
legal or equitable right, remedy or claim under or by reason of any Loan
Document.

        (b)   Any Lender may assign to one or more Eligible Institutions all or
a portion of its rights and obligations under this Credit Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it),
provided that (i) except in the case of an assignment to a Lender or an
Affiliate or an Approved Fund of a Lender, each Borrower and the Administrative
Agent must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld), (ii) except in the case of an assignment to
a Lender or an Affiliate or an Approved Fund of a Lender or an assignment of the
entire remaining amount of the assigning Lender's Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 unless
each Borrower and the Administrative Agent otherwise consent, (iii) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $3,500, and (iv) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and provided further, that any consent of the
Borrowers otherwise required under this paragraph shall not be required if a
Default has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under the Loan
Documents, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under the Loan Documents (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
the Loan Documents, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.5, 3.6, 3.7 and 10.3). Any
assignment or transfer by a Lender of rights or obligations under the Loan
Documents that does not comply with this paragraph shall be treated for purposes
of the Loan Documents as a sale by such Lender of a participation in such rights
and obligations in accordance with paragraph (e) of this Section.

        (c)   The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in New York City a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive absent clearly demonstrable error, and the Borrowers and each Credit
Party may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of

43

--------------------------------------------------------------------------------



this Credit Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers and any Credit Party, at any
reasonable time and from time to time upon reasonable prior notice.

        (d)   Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Credit Agreement
unless it has been recorded in the Register as provided in this paragraph.

        (e)   Any Lender may, without the consent of any Borrower or any Credit
Party, sell participations to one or more Eligible Institutions (each such
Eligible Insitution being called a "Participant") in all or a portion of such
Lender's rights and obligations under the Loan Documents (including all or a
portion of the Loans owing to it), provided that (i) such Lender's obligations
under the Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers and the Credit Parties shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under the Loan Documents. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of any Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.2(b) that
affects such Participant. Subject to paragraph (f) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.5, 3.6 and 3.7 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.8(c) as though it were a Lender.

        (f)    A Participant shall not be entitled to receive any greater
payment under Section 3.5 or 3.7 than the Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with each Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.7 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.7(c) as
though it were a Lender.

        (g)   Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under the Loan Documents to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations under the
Loan Documents or substitute any such pledgee or assignee for such Lender as a
party hereto.

        Section 10.5    Survival    

        All covenants, agreements, representations and warranties made by the
Borrowers herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant

44

--------------------------------------------------------------------------------



to this Credit Agreement or any other Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of any Loan Document and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under the Loan Documents is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 3.5, 3.6,
3.7 and 10.3, 10.9, 10.10 and Article 9 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the termination of the Commitments or the
termination of this Credit Agreement or any provision hereof.

        Section 10.6    Counterparts; Integration; Effectiveness    

        This Credit Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
contract. This Credit Agreement and any separate letter agreements with respect
to fees payable to any Credit Party or the syndication of the credit facilities
established hereunder constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Credit Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of this Credit Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

        Section 10.7    Severability    

        In the event any one or more of the provisions contained in this Credit
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        Section 10.8    Right of Setoff    

        If an Event of Default shall have occurred and be continuing, each of
the Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Credit
Agreement held by it, irrespective of whether or not it shall have made any
demand under this Credit Agreement and although such obligations may be
unmatured. The rights of each the Lenders and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that it may have.

45

--------------------------------------------------------------------------------



        Section 10.9    Governing Law; Jurisdiction; Consent to Service of
Process    

        (a)   This Credit Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

        (b)   Each of the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Credit Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any other Credit Party may
otherwise have to bring any action or proceeding relating to this Credit
Agreement or the other Loan Documents against any Borrower, or any of its
property, in the courts of any jurisdiction.

        (c)   Each of the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Credit Agreement or the
other Loan Documents in any court referred to in paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

        (d)   Each party to this Credit Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.1. Nothing
in this Credit Agreement will affect the right of any party to this Credit
Agreement to serve process in any other manner permitted by law.

        Section 10.10    WAIVER OF JURY TRIAL    

        EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS CREDIT AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        Section 10.11    Headings    

        Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Credit Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Credit Agreement.

46

--------------------------------------------------------------------------------



        Section 10.12    Interest Rate Limitation    

        Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts that are treated as interest on such Loan under applicable law
(collectively the "charges"), shall exceed the maximum lawful rate (the "maximum
rate") that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all of the charges
payable in respect thereof, shall be limited to the maximum rate and, to the
extent lawful, the interest and the charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated, and the interest and the charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

        Section 10.13    Confidentiality    

        Except as provided in this Section 10.13, each Credit Party expressly
agrees to maintain as confidential and not to disclose, publish or disseminate
to any third parties any Confidential Information (as defined below) provided to
it, provided, however, that nothing herein shall limit the disclosure of any
Confidential Information (i) to its Related Parties (other than insurance
Affiliates), counsel or other representatives reasonably required, in the
opinion of the Credit Party, to have such information, provided such Persons
have agreed or are under a duty to keep all such information confidential in
accordance with this Section 10.13, (ii) upon the request or demand of any
regulatory agency, authority or self-regulatory body having jurisdiction over or
claiming authority to regulate or oversee any aspect of the business of such
Credit Party, (iii) to the extent required by applicable laws or regulations or
pursuant to any subpoena, court or governmental order or similar legal process,
provided that to the extent permitted by law and if practicable to do so under
the circumstances, the Company is given prior notice of, and an opportunity to
contest, the production of such Confidential Information (which notice and
opportunity shall be reasonable under the circumstances), (iv) to any
prospective assignee or participant in connection with any contemplated transfer
pursuant to Section 10.4, provided that such prospective transferee shall have
expressly agreed to be bound by the provisions of this Section 10.13, (iv) to
any other party to this Credit Agreement, (v) to any direct or indirect
contractual counterparty, or such contractual counterparty's professional
advisor, provided that such contractual counterparty, or such contractual
counterparty's professional advisor, shall have expressly agreed to be bound by
the provisions of this Section 10.13, (vi) any nationally recognized rating
agency, (vii) to the extent necessary in connection with the exercise of any
remedy hereunder and (viii) in connection with any litigation or dispute to
which one or more of the Borrowers and one or more of the Credit Parties is a
party. Each Credit Party agrees that it will only use the Confidential
Information in connection with the evaluation and administration of this credit
facility and its Loans, and it will not use the Confidential Information for
purposes of trading in the securities of the Company. For purposes of this
Section 10.13, "Confidential Information" means any written or oral information
provided under this Credit Agreement by or on behalf of any Borrower that, in
the case of written information, is clearly marked "confidential" and in the
case of oral information, that has been identified by its source as
confidential, other than any Confidential Information which: (a) is or becomes
generally available to the public other than as a result of a breach of this
Section 10.13; (b) becomes available to a Credit Party on a non-confidential
basis from a source other than the a Borrower, or one of its agents, which
source is not known by such Credit Party to be bound by a confidentiality
agreement with the Company or such Borrower; (c) was known to a Credit Party on
a non-confidential basis prior to its disclosure to such Credit Party by the a
Borrower, one of

47

--------------------------------------------------------------------------------



its agents or another Credit Party, (d) the Company has advised the Credit Party
is no longer confidential or (e) to the extent the Company shall have consented
to such disclosure in writing.

[Remainder of Page Intentionally Left Blank]

48

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT

        IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.


 
THE ALLSTATE CORPORATION
 
By:
/s/  JAMES P. ZILS      

--------------------------------------------------------------------------------

  Name:  James P. Zils
Title:   Treasurer
 
ALLSTATE INSURANCE COMPANY
 
By:
/s/  JAMES P. ZILS      

--------------------------------------------------------------------------------

  Name:  James P. Zils
Title:   Treasurer
 
ALLSTATE LIFE INSURANCE COMPANY
 
By:
/s/  JAMES P. ZILS      

--------------------------------------------------------------------------------

  Name:  James P. Zils
Title:   Treasurer

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
THE BANK OF NEW YORK, individually and as
Administrative Agent
 
By:
/s/  BEN BALKIND      

--------------------------------------------------------------------------------

  Name:  Ben Balkind
Title:   Vice President

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
JP MORGAN CHASE BANK, individually and as a
Syndication Agent
 
By:
/s/  LAWRENCE PALUMBO, JR.      

--------------------------------------------------------------------------------

  Name:  Lawrence Palumbo, Jr.
Title:   Vice President

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
BANK OF AMERICA, N.A., individually and as a
Documentation Agent
 
By:
/s/  SHELLY K. HARPER      

--------------------------------------------------------------------------------

  Name:  Shelly K. Harper
Title:   Principal

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
CITIBANK, N.A., individually and as a
Documentation Agent
 
By:
/s/  DAVID A. DODGE      

--------------------------------------------------------------------------------

  Name:  David A. Dodge
Title:   Managing Director

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
WACHOVIA BANK, NATIONAL ASSOCIATION,
individually and as a Syndication Agent
 
By:
/s/  KIMBERLY SHAFFER      

--------------------------------------------------------------------------------

  Name:  Kimberly Shaffer
Title:   Director

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
DEUTSCHE BANK AG NEW YORK BRANCH
 
By:
/s/  RUTH LEUNG      

--------------------------------------------------------------------------------

  Name:  Ruth Leung
Title:   Director
 
By:
/s/  CLINTON JOHNSON      

--------------------------------------------------------------------------------

  Name:  Clinton Johnson
Title:   Managing Director

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
SUNTRUST BANK
 
By:
/s/  LINDA L. DASH      

--------------------------------------------------------------------------------

  Name:  Linda L. Dash
Title:   Director

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
ABN AMRO BANK N.V.
 
By:
/s/  NEIL R. STEIN      

--------------------------------------------------------------------------------

  Name:  Neil R. Stein
Title:   Group Vice President
 
By:
/s/  MICHAEL DEMARCO      

--------------------------------------------------------------------------------

  Name:  Michael DeMarco
Title:   Assistant Vice President

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
CREDIT SUISSE FIRST BOSTON, acting through its
Cayman Islands Branch
 
By:
/s/  JAY CHALL      

--------------------------------------------------------------------------------

  Name:  Jay Chall
Title:   Director
 
By:
/s/  VANESSA GOMEZ      

--------------------------------------------------------------------------------

  Name:  Vanessa Gomez
Title:   Associate

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
WILLIAM STREET COMMITMENT CORPORATION
(recourse only to the assets of
William Street Commitment Corporation)
 
By:
/s/  JENNIFER M. HILL      

--------------------------------------------------------------------------------

  Name:  Jennifer M. Hill
Title:   Chief Financial Officer

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
LEHMAN BROTHERS BANK, FSB
 
By:
/s/  JANINE M SHUGAN      

--------------------------------------------------------------------------------

  Name:  Janine M. Shugan
Title:   Authorized Signatory

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
MERRILL LYNCH BANK USA
 
By:
/s/  LOUIS ALDER      

--------------------------------------------------------------------------------

  Name:  Louis Alder
Title:   Director

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
MORGAN STANLEY BANK
 
By:
/s/  DANIEL TWENGE      

--------------------------------------------------------------------------------

  Name:  Daniel Twenge
Title:   Vice President

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
THE NORTHERN TRUST COMPANY
 
By:
/s/  FORREST VOLLRATH      

--------------------------------------------------------------------------------

  Name:  Forrest Vollrath
Title:   Vice President

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
UBS LOAN FINANCE LLC
 
By:
/s/  WILFRED V. SAINT      

--------------------------------------------------------------------------------

  Name:  Wilfred V. Saint
Title:   Director
 
By:
/s/  JOSELIN FERNANDES      

--------------------------------------------------------------------------------

  Name:  Joselin Fernandes
Title:   Director

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
US BANK, NATIONAL ASSOCIATION
 
By:
/s/  ELLIOT J. JAFFEE      

--------------------------------------------------------------------------------

  Name:  Elliot J. Jaffee
Title:   Senior Vice President

--------------------------------------------------------------------------------



ALLSTATE CORPORATION
CREDIT AGREEMENT


 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:
/s/  ROBERT MEYER      

--------------------------------------------------------------------------------

  Name:  Robert Meyer
Title:   Vice President
 
By:
/s/  BETH C. MCGINNIS      

--------------------------------------------------------------------------------

  Name:  Beth C. McGinnis
Title:   Senior Vice President

--------------------------------------------------------------------------------


